DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 01/14/2021.  Claims 1–15 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2018/013463, filed on 11/07/2018.
Drawings
The drawings are objected to because the image quality of Fig. 1 need to be improved. In current Fig. 1 some letters in the figure are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 
Claim Objections
Claims 1-15 objected to because of the following informalities:  HD map should be spelled out as “high-definition map” at least for the first time it is recited.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	interface in claims 1-2 and 11-12.
The structure of the “interface” is a terminal, a pin, a cable, a port, a circuit, an element, or a device (see Specification, page 15, paragraph 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-15 recite “poor communication section” which is ambiguous. It is not clear what the metric to determine a communication is “poor” is. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “area with no communication signal” for the purpose of examination. 
Claims 1-2, 4, 6, 9, 11 and 14 recite “…in advance…” which is ambiguous. It is not clear what the reference point is for the “in advance”, e.g. “…acquires HD map data in advance…” is not clear since a time point is not defined for “in advance”. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “…in advance of reaching the area with no communication signal” for the purpose of examination. 
Claims 5, 10 and 15 recite “…high relative probability…” which is ambiguous. The term “high relative probability” is a relative term which renders the claim indefinite. The term “high relative probability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what probability is considered as “high relative probability”, therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “…a trajectory obtained by connecting roads being selected…” for the purpose of examination. 
Claims 2-5, 7-10 and 12-15 are rejected by virtue of the dependency on the previously rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for generating electronic horizon data as recited in independent claims 1, 6 and 11.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the at least one processor”. That is, other than reciting “by the at least one processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the at least one processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by the at least one processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of receiving location data, receiving HD map data and acquiring HD map data. The receiving and acquiring steps are recited at a high level of 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and acquiring steps and the depicting step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the receiving/acquiring steps are all conventional data gathering processes, and the specification does not provide any indication that the steps are performed by anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and 
As per Claims 2-5, 7-10 and 12-15.
	Claims 2-5, 7-10 and 12-15 depend upon claims 1, 6 and 11, respectively, but fail to cure the deficiencies of claims 1, 6 and 11 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2, 7 and 12 add to the abstract idea by further limiting the term poor communication section in claims 1, 6 and 11, but fail to add significantly more to the abstract idea itself. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 3, 8 and 13 add the abstract idea of determining an area for which to download HD map.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 4, 9 and 14 add to the abstract idea of acquiring HD map data which is considered as insignificant extra-solution activity and generating a bypass path which is a mental process.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 5, 10 and 15 add to the abstract idea of providing the main path which is considered as insignificant extra-solution activity. The claims also further limit the term the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke (JP2014092470, hereinafter Shinsuke) in view of Fyke (US 20090182501, hereinafter Fyke).
 	As to Claims 1, 6 and 11, Shinsuke teaches a vehicular electronic device, a method and a system comprising: 
a power supply configured to supply power (see at least Shinsuke para 0017, a smartphone as a navigation device, also see Fig. 1, element 20); 
an interface configured to receive HD map data on a specific area, location data of a vehicle, and destination data from a server through a communication device (see at least Shinsuke para 0018 for transmitting and receiving map data, route guidance information, location information between in-vehicle device and the smartphone; para 0019, the smartphone being connected to the internet and server; para 0020, the server distributes map data to the smartphone; para 0027 the route search unit of the server receives the route search information and searches for a route from the departure point to the destination, and also see para 0039 for a detailed map, i.e. HD map); and 
a processor configured to receive HD map data on a section and to generate electronic horizon data in a state of receiving the power (see at least Shinsuke para 0035 for receiving guidance map information and executing route guidance, also see Figs. 1-2 and para 0002), 
wherein the processor acquires HD map data in advance based on information about a poor communication section (see at least Shinsuke para 0028, the second map data is to be used for route guidance in the non-communication area and is delivered before the navigation device is in the non-communication area).
Shinsuke does not teach continuously receive HD map data on a section within a preset distance from a location of the vehicle based on the location data and the destination data and to continuously generate electronic horizon data on a section within a preset distance from a location of the vehicle.
However, in the same field of endeavor, Fyke teaches the map will be continually updated as the device moves into new territory (see at least Fyke, para 0076) and the device determining current location an obtaining map data for an AOI centered around the current location and display the map (see at least Fyke, Fig. 5 and related text, also see Claim 15 for downloading and displaying the map).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicular electronic device, the method and the system disclosed by Shinsuke to include continuously receiving HD map data on a section within a preset distance from a location of the vehicle based on the location data and the destination data and to continuously generating electronic horizon data on a section within a preset distance from a location of the vehicle as disclosed by Fyke to implement a better navigation system, which is applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
As to Claims 2, 7 and 12, Shinsuke in view of Fyke teaches the vehicular electronic device of claim 1, the method of claim 6 and the system of claim 11.
see at least Shinsuke para 0019, the smartphone being connected to the internet and server; para 0028, the second map data is to be used for route guidance in the non-communication area and is delivered before the navigation device is in the non-communication area), and 
wherein the poor communication section comprises at least one of a section in which communication is unavailable, a section in which communication traffic is greater than or equal to a predetermined level, or a section in which a traffic volume is greater than or equal to a predetermined level (see at least Shinsuke para 0023 and para 0028 for non-communication area).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 3, 8 and 13, Shinsuke in view of Fyke teaches the vehicular electronic device of claim 2, the method of claim 7 and the system of claim 12.
Shinsuke further teaches when the second map data distribution unit needs to distribute the map data, the second map data distribution unit receives the map data and distributes the map data to the smartphone (see Shinsuke, para 0028). 
Shinsuke modified by Fyke does not explicitly disclose wherein the processor determines an area for which to download HD map data in advance based on at least one of traveling-speed information of the vehicle, traffic condition information, information about a time taken to move to the poor communication section, or information about a current communication status.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device, method and system disclosed by Shinsuke to . 
Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke  in view of Fyke as applied in claims 1, 6 and 11, and further in view of Nielsen (US20110060496, hereinafter Nielsen).
As to Claims 4, 9 and 14, Shinsuke in view of Fyke teaches the vehicular electronic device of claim 1, the method of claim 6 and the system of claim 11.
Shinsuke further teaches downloading map data before entering a poor communication section (see at least Shinsuke, para 0028).
Fyke further teaches map data being continually downloaded as the vehicle advances (see at least Fyke, para 0076).
Shinsuke modified by Fyke does not teach wherein the poor communication section comprises a section in which a traffic volume is greater than or equal to a predetermined level, and wherein the processor acquires, in advance, HD map data on a bypass section with respect to the poor communication section, and generates a bypass path based on the HD map data on the bypass section.
see at least Nielsen, para 0096).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicular electronic device, the method and the system disclosed by Shinsuke and modified by Fyke to include wherein the poor communication section comprises a section in which a traffic volume is greater than or equal to a predetermined level, and wherein the processor acquires, in advance, HD map data on a bypass section with respect to the poor communication section, and generates a bypass path based on the HD map data on the bypass section as disclosed by Nielsen to avoid traffic jam (Nielsen, para 0096).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke  in view of Fyke as applied in claims 1, 6 and 11, further in view of Liu (US20100106402, hereinafter Liu), and furthest in view of Akiyama (US20030018422, hereinafter Akiyama).
As to Claims 5, 10 and 15, Shinsuke in view of Fyke teaches the vehicular electronic device of claim 1, the method of claim 6 and the system of claim 11.
Shinsuke further teaches areas of non-communication, i.e. poor communication sections (see at least Shinsuke, para 0023, 0028).
Shinsuke modified by Fyke does not teach wherein the electronic horizon data comprises a main path defined as a trajectory obtained by connecting roads having a high relative probability of being selected and a sub-path branching from at least one decision point on the main path.
see at least Liu, para 0012 and Fig. 2, also see para 0010).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicular electronic device, the method and the system disclosed by Shinsuke and modified by Fyke to include wherein the electronic horizon data comprises a main path defined as a trajectory obtained by connecting roads having a high relative probability of being selected and a sub-path branching from at least one decision point on the main path as disclosed by Liu to plan for a backup route (Liu, para 0003).
Shinsuke in view of Fyke and Liu does not teach wherein, upon determining that the vehicle is traveling in the poor communication section, the processor provides only the main path.
However, in the same field of endeavor, Akiyama teaches when first communication line fails, i.e. when communication is poor, only important data are transferred (see at least Akiyama, para 0263-0264).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vehicular electronic device, the method and the system disclosed by Shinsuke and modified by Fyke and Liu to include wherein, upon determining that the vehicle is traveling in the poor communication section, the processor provides only the main path as disclosed by Akiyama to transmit more important data when communication fails (see at least Akiyama, para 0263-0264).

Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668